DETAILED ACTION
This communication is response to the amendment filed 05/04/2021. Claims 1, 5, 6, 10, 11, 15, 16, and 20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed after the mailing date of the Final Rejection on 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 10, 11, 15, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to the claims necessitated the new ground(s) of rejection.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 6, 10, 11, 15, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, and 19 of copending Application No. 15/235,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are obvious variant of each since all the limitations of claims of the current application are transparently found in the claims reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0098054 to Gorokhov et al. (hereafter Gorokhov) in .

Regarding claim 1, Gorokhov discloses a method performed by a terminal in a wireless communication system supporting a time division duplex (TDD) (see Gorokhov, ¶ 0046: UE 130 can generate a sounding reference signal (SRS) 132 that can facilitate uplink power control, uplink link adaptation and subband scheduling (e.g., frequency dependent uplink scheduling), time tracking, adaptive uplink antenna switching, downlink scheduling and beamforming (e.g., in TDD operation where channel reciprocity can be exploited), and the like), the method comprising: 
receiving, from a base station, a radio resource control (RRC) message configuring an aperiodic sounding reference signal (SRS) transmission with extended uplink pilot time slot (UpPTS), the RRC message including first information associated with a transmission comb among 4 combs for the aperiodic SRS transmission (see Gorokhov, ¶ 0068: RRC module 212 of serving base station 210 can transmit a configuration message to UE 230. The configuration message can include configuration information such as a plurality of parameters that influence SRS transmission. Similarly, RRC module 214 of neighbor base station 220 can also transmit a configuration message to UE 230 that contains a second set of parameters for the SRS transmission; ¶ 0069: RRC module 212 of serving base station 210 can supply all configuration information to UE 230 in one or more RRC messages; ¶ 0075: SRS configuration module 314 can generate a set of SRS configuration parameters 318, which can be 
receiving, from the base station on a physical downlink control channel (PDCCH), downlink control information (DCI);
identifying a subframe for transmitting an aperiodic SRS based on the DCI and the second information (see Gorokhov, ¶0065; ¶ 0089; ¶ 0092);
identifying at least one resource element in the subframe based on the first information (see Gorokhov, ¶0065; ¶ 0089; ¶ 0092);

and transmitting, to the base station, the aperiodic SRS in the subframe based on the first information, and the second information, and the fourth information, and on a band based on the third information (see Gorokhov, ¶ 0065: The RRC module 232 can configure a physical layer module 234 to transmit SRS based at least in part on the configuration information; ¶ 0071: UE 230 can transmit a sounding reference signal (SRS) to serving base station 210 and neighbor base station 220 via one or more uplinks; ¶ 0092: a sounding reference signal can be generated in accordance with the configuration information. At 506, the sounding reference signal can be mapped to resource elements of a subframe based upon the configuration information. At 508, the subframe that includes the sounding reference signal can be transmitted to one or more nodes in the cooperating set).
Gorokhov discloses the RRC message include first information associated with a transmission comb but does not explicitly disclose extended uplink time slot (UpPTS), 4 combs, number of additional symbols in the extended UpPTS; receiving, from the base station on a physical downlink control channel (PDCCH), downlink control information (DCI).
However, Chen disclose receiving, from a base station, a message configuring an aperiodic sounding reference signal (SRS) transmission with extended uplink pilot time slot (UpPTS), the message including first information associated with a number of combs from plurality of combs (plurality can be interpreted as four) and second information associated with a number of additional symbols in the extended UpPTS for 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Gorokhov to improve data transmission in the communication system (see Chen, ¶ 0002 and ¶ 0006).
Gorokhov in view of Chen discloses transmission comb but does not explicitly disclose transmission comb among 4 combs.
However, Kim discloses the well-known teaching of wherein the RRC message includes information associated with transmission comb from 4 combs (see Kim, ¶ 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Gorokhov to improve communication system throughput by efficiently transmitting or receiving SRS by increasing a maximum transmission comb supported by SRS in the communication system (see Kim, ¶ 0007).

However, Lee discloses receiving from a base station, a RRC message configuring an aperiodic sounding reference signal (SRS) (see Lee, ¶ 0158); receiving, from the base station on a physical downlink control channel (PDCCH), downlink control information (DCI) (see Lee, ¶ 0047).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Gorokhov to efficiently control transmission power in the communication system (see Lee, ¶ 0023).

Regarding claim 5, Gorokhov in view of Chen, Kim and Lee discloses the method of claim 1, Lee further discloses wherein at least one bit included in the DCI indicates a parameter set for the aperiodic SRS from at least one parameter set configured by the RRC message (see Lee, Table 11; ¶ 0177: an associated relation between a DCI having A-SRS triggering field in 1-bit size and a DCI having A-SRS triggering field in 2-bit size or more can be defined in advance or provided through RRC signaling; ¶ 0178; ¶ 0192: in case of DCI including A-SRS triggering filed in 1-bit size, since a corresponding A-SRS triggering field can have a single field value only (e.g., field value `1` for actually triggering A-SRS), the implicit scheme such as Scheme 1 is preferably applicable; ¶ 0202).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. The claim is merely the receiving side of the system.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 5.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0003305 to Park et al. an aperiodic SRS (A-SRS) is transmitted through an UpPTS field of a special subframe.
US Patent 9,935,751 to Kim et al. discloses methods for transmitting sounding reference signal in wireless access system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464